Name: Commission Decision No 3731/91/ECSC of 18 October 1991 amending the questionnaires of the Annex to Decision No 1566/86/ECSC, No 4104/88/ECSC and No 3938/89/ECSC
 Type: Decision_ENTSCHEID
 Subject Matter: production;  iron, steel and other metal industries;  economic analysis
 Date Published: 1991-12-30

 Avis juridique important|31991S3731Commission Decision No 3731/91/ECSC of 18 October 1991 amending the questionnaires of the Annex to Decision No 1566/86/ECSC, No 4104/88/ECSC and No 3938/89/ECSC Official Journal L 359 , 30/12/1991 P. 0001 - 0044 Finnish special edition: Chapter 13 Volume 21 P. 0140 Swedish special edition: Chapter 13 Volume 21 P. 0140 COMMISSION DECISION N ° 3731/91/ECSC of 18 October 1991 amending the questionnaires of the Annex to Decisions N ° 1566/86/ECSC, N ° 4104/88/ECSC and N ° 3938/89/ECSC THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Coal and Steel Community, and in particular Article 47 thereof, Whereas evolution in the iron and steel industry requires continuous adaptation of statistics collection to new conditions together with improvements to survey methods; Whereas since the publication of Commission Decisions N ° 1566/86/ECSC (1), N ° 4104/88/ECSC (2) and N ° 3938/89/ECSC (3) on iron and steel statistics some modifications of the questionnaires have become necessary, in particular the questionnaires on production, stocks, deliveries, receipts and new orders in the iron and steel industry (questionnaires 2-10, 2-11, 2-13, 2-14, 2-56, 2-71, 2-72, 2-73, 2-74, 2-79, 2-80 and 2-81); Whereas these modifications will lead to a simplification of the enquiry system by deleting some questionnaires (2-16, 2-16 Annex, 2-73 Annex, 2-74 Annex, 2-79 II); Whereas the modifications affected will bring about a closer alignment with the combined nomenclature and the harmonized system, this permitting improved provision of market statistics to meet growing requirements, especially in the perspective of the approaching single market, HAS ADOPTED THIS DECISION: Article 1 The questionnaires 2-10, 2-11, 2-13, 2-14, 2-56, 2-71, 2-72, 2-73, 2-74, 2-79, 2-80 and 2-81, in the Annex to Decisions N ° 1566/86/ECSC, N ° 4104/88/ECSC and N ° 3938/89/ECSC are replaced by the questionnaires in the present Annex. Statistical data mentioned therein have to be transmitted to the Commission with effect from 1 January 1992. Article 2 The questionnaires 2-16, 2-16 Annex, 2-73 Annex, 2-74 Annex and 2-79 II in the Annex to Decisions N ° 1566/86/ECSC and N ° 4104/88/ECSC are deleted with effect from 1 January 1992. Article 3 This Decision shall enter into force on the day of its publication in the Official Journal of the European Communities. This Decision shall be binding in its entirety and directly applicable in all Member States. Done in Brussels, 18 October 1991. For the CommissionHenning CHRISTOPHERSENVice-President >REFERENCE TO A FILM> (1)OJ N ° L 141, 28. 5. 1986, p. 1. (2)OJ N ° L 365, 30. 12. 1988, p. 1. (3)OJ N ° L 381, 29. 12. 1989, p. 1.